DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 11/21/2022. Claims 1, 4 and 6-10 are pending in the application. Claims 2-3 and 5 are cancelled. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.


    PNG
    media_image1.png
    402
    523
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
Claim(s) 1, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouton US 4,732,274 in view of Thomas US 3,498,470, previously cited.
With regards to claim 1, Bouton (Figs. 1-2) discloses a cup holder tray comprising: a tray body; at least one cup cavity 12; a jug receiver (shown above); the tray body comprising an upper surface; the upper surface and the jug receiver being positioned terminally opposite to each other along the tray body; the at least one cup cavity 12 traversing from the upper surface to the jug receiver; and the at least one cup cavity being distributed about the upper surface; each of the at least one cup cavity comprising a lower base 12a, and an upper opening; the upper opening being positioned adjacent to the upper surface; the lower base being positioned adjacent to the jug receiver, opposite to the upper surface; a tray base; and the tray base being positioned adjacent to the jug receiver, opposite to the upper surface; the tray base comprising a plurality of legs 20 and a plurality of handles (at 18); and the plurality of legs and the plurality of handles being distributed about the tray base.
The area under the tray is capable of being a jug receiver and jug cavity depending on the type and size of jug to be held.
Bouton discloses a cup cavity but it does not specifically disclose the cup cavity having at least one cup receiver being positioned between the upper opening and the lower base.
However, Thomas teaches that it was known in the art to have a cup holder tray have a cup cavity 13 having at least one cup receiver 33/34 being positioned between the upper opening and the lower base. (Col 3:29-47)
The inventions of Bouton and Thomas are both drawn to the field of trays that are capable of holding items such as cups. Each tray includes a cup cavity. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cup cavity in Bouton by providing at least one cup receiver as taught by Thomas for the purposes of accommodating and holding a variety of cup sizes in the cavity.

With regards to claim 4, in an alternative embodiment of Bouton (Fig. 4) discloses the jug receiver comprising an inner circumferential wall and a jug cavity; the inner circumferential wall being perimetrically positioned within the tray body; and the jug cavity being delineated by the inner circumferential wall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the jug receiver in Bouton Fig. 1 by providing comprising an inner circumferential wall as taught by Bouton Fig. 4 for the purposes of providing a circumferential wall.

With regards to claim 6, Bouton (Figs. 1-2) discloses the tray body comprising a tray receiving perimeter; the tray receiving perimeter being perimetrically positioned along the upper surface, wherein the tray receiving perimeter is configured to receive the jug receiver, such that the cup holder trays are stackable along each other.

With regards to claim 7, Thomas further teaches the at least one cup receiver 13 is a stepped style cup receiver.

With regards to claim 8, Bouton (Figs. 1-2) discloses the cup holder tray is made out of a rigid material. (Col 1:55-56)

With regards to claim 9, in an alternative embodiment of Bouton (Fig. 4) the cup holder tray is circular in shape.

With regards to claim 10, in an alternative embodiment of Bouton (Fig. 4) the jug receiver is circular in shape.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 and 6-10 have been considered but are moot because of a new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736